Citation Nr: 0313100	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-11 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain prior to September 13, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back strain from September 13, 2002.


REPRESENTATION,

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

The veteran's increased rating claim was previously before 
the Board, and in an October 2000 remand it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

The veteran's claims folder was transferred to the VARO in 
Winston-Salem, North Carolina in January 2001 as the veteran 
had relocated to that area.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board notes that the VCAA became law in November 2000 and 
that the veteran filed her increased rating claim in August 
1998.  However, the record on appeal contains no reference to 
the VCAA or its provisions.  In this regard, the Board would 
observe that the supplemental statements of the case provided 
to the veteran contain no reference to VA's duty to notify or 
assist the veteran in developing her claim.  In addition, the 
RO has not provided any other document to the veteran 
informing her of the regulatory changes issued in conjunction 
with the VCAA.

In light of the interval of time between the date the VCAA 
became law in November 2000, and the date the claim was 
returned to the Board in May 2003, the RO should have 
informed the veteran of the provisions of the VCAA to ensure 
due process in this case.  Under these circumstances, the 
Board believes that the RO should notify the veteran of the 
provisions of the VCAA prior to appellate review and 
undertake any indicated action to ensure compliance with the 
VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), including, 
but not limited to, informing the veteran 
of the provisions of the VCAA, the one 
year period for receipt of additional 
evidence, as well as the division of 
responsibilities between the VA and the 
veteran in obtaining evidence necessary 
to substantiate her claim.  

2.  The RO must then readjudicate the 
issue on appeal and consider all the 
evidence received since issuance of the 
most recent supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until she is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




